DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 7/31/19 .  Claims 1-9 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: " a manifold recruiting unit configured to recruit and select a plurality of research agencies to perform multicenter study; an analysis environment synchronizing unit configured to acquire an analysis guide and an analysis program corresponding to a purpose and condition of the multicenter study and distribute to each of the research agencies; an analysis data collecting unit configured to collect and store analysis data acquired by each of the research agencies through the analysis guide and the analysis program; and an analysis data processing unit configured to process the collected analysis data in a preset manner and share the data processing result with each of the research agencies” in claim 1 and “an analysis environment building unit configured to receive and install an analysis guide and an analysis program provided from a multicenter study support system and adjust a program execution period, an image selecting condition and an analysis program execution environment according to the analysis guide; a patient database configured to store and manage medical treatment information of a plurality of patients and provide the medical treatment information to the analysis program; and an analysis control unit configured to select at least one medical image by searching the patient database according to the image selecting condition, then analyze the medical image through the analysis program to obtain analysis data, and upload the analysis data to the multicenter study support system” in claim 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim limitation  " a manifold recruiting unit configured to recruit and select a plurality of research agencies to perform multicenter study; an analysis environment synchronizing unit configured to acquire an analysis guide and an analysis program corresponding to a purpose and condition of the multicenter study and distribute to each of the research agencies; an analysis data collecting unit configured to collect and store analysis data acquired by each of the research agencies through the analysis guide and the analysis program; and an analysis data processing unit configured to process the collected analysis data in a preset manner and share the data processing result with each of the research agencies” in claim 1 and “an analysis environment building unit configured to receive and install an analysis guide and an analysis program provided from a multicenter study support system and adjust a program execution period, an image selecting condition and an analysis program execution environment according to the analysis guide; a patient database configured to store and manage medical treatment information of a plurality of patients and provide the medical treatment information to the analysis program; and an analysis control unit configured to select at least one medical image by searching the patient database according to the image selecting condition, then analyze the medical image through the analysis program to obtain analysis data, and upload the analysis data to the multicenter study support system” in claim 5  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The examiner is unable to find anywhere in the specification a corresponding structure, materials or acts of “a manifold recruiting unit” that performs the function of “recruit and select a plurality of research agencies to perform multicenter study” and a corresponding structure, materials or acts of “an analysis environment synchronizing unit” that performs the function of “acquire an analysis guide and an analysis program corresponding to a purpose and condition of the multicenter study and distribute to each of the research agencies” as recite in claim 1 ( the remaining limitations also having the same issue as indicates above). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fueki et al .( US Patent Application Publication 2013/0231943 A1, hereinafter “Fueki”)  and further in view of Takeda .( US Patent Application Publication 2019/0287686 A1, hereinafter “Takeda”)
 	As to claim 1, Fueki teaches a multicenter study support system, comprising: a manifold recruiting unit configured to recruit and select a plurality of research agencies to perform multicenter study (Fueki Fig.1 and par [0029] teaches plurality of research participating facilities); 
 	an analysis environment synchronizing unit configured to acquire an analysis guide and an analysis program corresponding to a purpose and condition of the multicenter study and distribute to each of the research agencies; (Fueki  Fig.1 and par [0029] teaches the academic research  information management server transmits to the medical information input apparatus a program for generating a data input screen for academic research, a requirement  for generating the data input screen  and master data that defines data to be collected for the academic research)
 	an analysis data collecting unit configured to collect and store analysis data acquired by each of the research agencies through the analysis guide and the analysis program (Fueki par [0029] teaches the academic research information management server provides the academic research participating facilities  with master data that is used for the academic research and aggregates implementation data collected by the academic research participating facilities so as to perform a statistical process).
 	Fueki does not teach an analysis data processing unit configured to process the collected analysis data in a preset manner and share the data processing result with each of the research agencies.
 	However, Takeda teaches and an analysis data processing unit configured to process the collected analysis data in a preset manner and share the data processing result with each of the research agencies.( Takeda par [0163] teaches  research data management system can provide the analysis data the plurality of facilities. Takeda par [0165] teaches artificial intelligence technology may be applied to analysis of research data)
 	Fueki and Takeda are analogous art directed toward processing medical study information  and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of  Fueki and Takeda  according to known methods to achieve the claimed invention and  yield predictable results. One would have been motivated to make such combination to  effectively utilize clinical data while securing security.(Takeda par [0013])

	
 	As to claim 2, Fueki and Takeda teach he multicenter study support system according to claim 1, wherein the analysis program is a program for selecting and processing a medical image, then generating analysis data containing at least one of the selected image, the image processing result and an image conversion result, and uploading the analysis data to the multicenter study support system, and wherein the analysis guide is information in which at least one of a data collection amount, a research period, a research target selecting condition, an analyzing image selecting condition, a research exclusion condition, an analysis program kind and an analysis program execution environment is predefined. (Fueki par [0060] teaches a typical requirement related to examinations is an examination type) 	As to claim 3, Fueki and Takeda teach the multicenter study support system according to claim 2, wherein the medical image is at least one of a CT (computerized tomography) image, a MRI (magnetic resonance imaging) image and an ultrasonic image, which is stored in the form of a DICOM (digital imaging and communication in medicine) file.(Takeda par [0051] teaches DICOM) 	As to claim 4, Fueki and Takeda teach the multicenter study support system according to claim 3, wherein the analysis program further has a function of anonymizing a DICOM header and patient information mapped with the medical image.(Takeda par [0075] teaches acquiring clinical data from the clinical database and anonymizing predetermined confidential data contained in the clinical data acquired)

 	Claim 9 merely recites a method performed by the multicenter study support system of claim 1. Accordingly, Fueki and Takeda teach every limitation of claim 9 as indicates in the above rejection of claim 1.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fueki   and further in view of Takeyama .( US Patent Application Publication 2016/0140305 A1, hereinafter “Takeyama”)
As to claim 5, Fueki teaches an agency system, comprising: 
 	an analysis environment building unit configured to receive and install an analysis guide and an analysis program provided from a multicenter study support system (Fueki  Fig.1 and par [0029] teaches the academic research  information management server transmits to the medical information input apparatus a program for generating a data input screen for academic research, a requirement  for generating the data input screen  and master data that defines data to be collected for the academic research) and adjust a program execution period (Fueki par [0052] teaches requirement for the generation of a research data input screen  may be editable. Adjusting executing period is well known in the art and therefor it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to allow to adjust a program execution period to improve the research program flexibility), an image selecting condition and an analysis program execution environment according to the analysis guide; (Fueki Fig.10 and par [0073] teaches  selection window for selecting an academic research theme)
 	a patient database configured to store and manage medical treatment information of a plurality of patients and provide the medical treatment information to the analysis program (Fueki par [0046] teaches selecting patient from database); 
 	Fueki does not teach an analysis control unit configured to select at least one medical image by searching the patient database according to the image selecting condition, then analyze the medical image through the analysis program to obtain analysis data, and upload the analysis data to the multicenter study support system.
 	However, Takeyama teaches an analysis control unit configured to select at least one medical image by searching the patient database according to the image selecting condition, then analyze the medical image through the analysis program to obtain analysis data, and upload the analysis data to the multicenter study support system.(Takeyama par [0100] teaches the diagnosis support program performs data processing of input data of various patient health data and image database  and outputs treatment support information. Takeyama par [0101] further teaches the vendor terminal uploads the diagnosis support program to the center server)
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of Fueki and Takeyama  to arrive at the claimed invention. One would have been obvious to make such combination to encourage development of a diagnosis support program adequate for improving a treatment result for  a patient body in a hospital facility.(Takeyama par [0013]) 	As to claim 6, Fueki and Takeyama teach the agency system according to claim 5, wherein the analysis guide is information in which at least one of a data collection amount, a research period, a research target selecting condition, an analyzing image selecting condition, a research exclusion condition, an analysis program kind and an analysis program execution environment is predefined.(Fueki par [0060] teaches a typical requirement related to examinations is an examination type) 	As to claim 7, Fueki and Takeyama teach the agency system according to claim 5, wherein the medical image is at least one of a CT image, an MRI image and an ultrasonic image, which is stored in the form of a DICOM file. (Takeyama par [0090] teaches plurality of diagnostic images )6. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fueki and Takeyama  and further in view of Takeda.
 	
 	As to claim 8, Fueki and Takeyama teach the agency system according to claim 7 but fail to teach  wherein the analysis control unit further has a function of anonymizing a DICOM header and patient information mapped with the medical image.
 	However, Takeda teaches wherein the analysis control unit further has a function of anonymizing a DICOM header and patient information mapped with the medical image. (Takeda par [0075] teaches acquiring clinical data from the clinical database and anonymizing predetermined confidential data contained in the clinical data acquired)
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of Fueki ,Takeyama  and Takeda to arrive at the claimed invention. One would have been motivated to make such combination to  effectively utilize clinical data while securing security.(Takeda par [0013])

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175